Citation Nr: 9933869	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-05 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation in the amount of $1,695.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air 
Force from July 1957 to April 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (the Committee) of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  Due to the physical relocation of the veteran, 
the RO located in Jackson, Mississippi, currently has 
jurisdiction of this case.


REMAND

Review of the claims file reflects that the veteran was 
divorced in April 1991; overpayment in the amount of 
$1,695.00 was created by the continued payment of VA 
compensation benefits to the appellant with additional 
allowance for his former spouse.  On appeal, the appellant 
perfected that element of his claim regarding the waiver 
issue, but it is clear, from his statements of record and 
testimony presented at the personal hearing conducted in 
March 1995, that he is also challenging the validity of the 
overpayment on the basis that it was created by 
administrative error of VA, specifically, the RO in New 
Orleans, Louisiana.  He essentially asserts that the New 
Orleans RO had timely information regarding the date his 
former spouse was no longer his dependent.  As such, his 
argument is premised on the belief that VA continued to pay 
him additional compensation benefits after it knew that he 
was not entitled to the benefits.  This argument invokes an 
allegation of an erroneous payment of disability compensation 
under the administrative error provisions of 38 U.S.C.A. § 
5112(b)(10) (West 1991); 38 C.F.R. §§ 3.500(b)(2) (1999).

It is clear from the appellant's appeal that he wishes to 
challenge the overpayment on alternative grounds, either on 
the basis of proper creation of the overpayment, i.e., 
validity, or pursuant to the applicable law and regulations 
governing waiver.  

See 38 C.F.R. §§ 1.963, 1.965 (1999).  However, the validity 
issue was not adjudicated by the Committee prior to the 
certification of the appeal to the Board.

In view of the foregoing, further review of his waiver claim 
by the Board at this time must be deferred pending formal 
adjudication of the validity/administrative error issue.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1999); see also VAOPGCPREC 6-98, 63 Fed.Reg. 31264 (1998).  
On this point, the General Counsel stated the following in 
VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.


In this case, it is clear that the appellant has filed a 
claim as to both of these issues simultaneously, and based on 
the Board's review of the file, he should be provided the 
opportunity to add the validity/administrative error issue to 
his appeal.

In view of the above, a paid-and-due audit of the 
overpayments in question should be prepared that sets forth 
in detail how the overpayments were created.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should prepare a paid-and-due 
audit for the overpayment of compensation 
benefits paid to the appellant during the 
period in which he received additional 
benefits for his former spouse.  The 
appellant should be provided a copy of 
the RO's paid-and-due audit report.  In 
connection with this action, the RO 
should ask the appellant whether he 
wishes to submit any additional 
information that pertains to the proper 
calculation of this overpayment.

2.  The appellant should also be 
requested to submit an updated Financial 
Status Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.

3.  The RO should formally adjudicate the 
issue of the validity/administrative 
error raised in connection with the 
overpayment of compensation benefits.  
Supporting analysis and explanation must 
be provided with respect to the 
appellant's arguments concerning the 
validity of the overpayment, as described 
above.


If the determination with respect to the 
validity issue is adverse to the 
appellant, furnish a supplemental 
statement of the case to him and advise 
of the appropriate time limit within 
which a substantive appeal must be filed 
in order to perfect appellate review of 
this issue.  The supplemental statement 
of the case should include the applicable 
law, regulations and judicial precedent 
as well as a discussion of how such legal 
criteria affect the determination.

The RO should also readjudicate the 
waiver issue and, in connection 
therewith, discuss all evidence received 
since the January 1995 statement of the 
case.  Accord an appropriate period for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












